Citation Nr: 0501228	
Decision Date: 01/14/05    Archive Date: 01/19/05

DOCKET NO.  03-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for Hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has Hepatitis B due to his 
period of service in Vietnam.  The Veterans Claims Assistance 
Act of 2000 (VCAA) requires VA to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d).

The Board finds a VA medical examination is required for a 
medical opinion as to whether the veteran has Hepatitis B, 
and whether it is related to service.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment he has received, VA or private, 
for Hepatitis B.  All records so received 
should be associated with the claims 
folder.

2.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a hematology 
examination. The claim folder must be 
made available to the VA medical examiner 
for review in conjunction with the 
examination.

The VA examiner should provide opinions 
on the nature and etiology of a current 
Hepatitis B disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary should be conducted.   
Relevant portions of the claims file 
should be reviewed in conjunction with 
the examination.  A written rationale 
must be provided for all opinions.  The 
following questions should be addressed:
 
	i) Does the veteran currently have 
Hepatitis B?
ii) If the veteran currently has 
Hepatitis B, what is the most likely 
etiology of the veteran's Hepatitis 
B disorder?
iii) If the veteran currently has 
Hepatitis B, what is the most likely 
date of onset of the veteran's 
Hepatitis B disorder?  
iii) If the veteran currently has 
Hepatitis B, is it at least as 
likely as not that the veteran's 
Hepatitis B disorder is 
etiologically related to any injury 
or disease in service?  

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




